Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
Example 1 of the application employs MS-5FDB particles made by ASP. No mention of these particles can be found in the prior art. No mention of this manufacturer can be found. Applicant is required to provide any prior art relating to these particles that applicant is aware of including publications, promotional materials, patent literature etc.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 7’s “polystyrene-poly(methyl methacrylate) copolymer” is not understood and likely not intended by applicant. Applicant’s examples (“B2” and “B3” 
	Claims 9-11 are directed to sheets. Two different thicknesses are referred to. Does the sheet require both thicknesses at the same time? How is this possible? If a testing condition is being referred to, how does one obtain a 1mm thick specimen of a sheet originally having some other thickness?

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over JP04328148 in view of Machida 2017/0115434.
JP04328148 exemplifies (paragraph 19) preparing a light diffusing film of polycarbonate with 7.9µ particles of methylmethacrylate/styrene copolymer. The amount of the particles appears to be 3% (see paragraph 20; Fig 1). The reference (paragraph 
A 6/4 methylmethacrylate/styrene ratio is specifically suggested (paragraph 10) which can be considered “about” 59/41. The reference hints that the refractive index of the particles can be altered between 1.49 (ie PMMA) and 1.58 (ie polystyrene) by manipulating the MMA/ST ratio. The CV of the particles is not reported.
Machida (paragraph 34) teaches that the CV of light diffusing particles are favorably 20-40%. Note that Machida similarly suggests his particles are made from acrylic and styrene copolymer (paragraph 39), 3-15µ in diameter (paragraph 33), used with polycarbonate (paragraph 44) in amounts of 0.5-2% (paragraph 43).
It would have been obvious to ensure JP04328148’s particles have a CV of 20-40% for the expected benefits.

	In regards to applicant’s dependent claims:
	Claims 3-5 and 9-11 require certain properties. Given the proposed rejection results in the same composition of the same materials and amounts as applicant, inevitably the properties would result.


Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over JP04328148 in view of Machida 2017/0115434 in further view of Pudleiner 2007/0054983.

Polycarbonate Mw’s of 26,000-36,000 is conventional for polycarbonate films. Pudleiner (paragraph 34) can be cited to confirm.
It would have been obvious to utilize any common polycarbonate in the film of JP04328148 including those of Mw 26,000-36,000.


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over JP2016170907 in view of Machida 2017/0115434.
JP2016170907 teaches (abstract) light diffusing layers of polycarbonate with particles of acryl/styrene copolymer. The particles have a diameter of 7-9µ (paragraph 50) in amounts of 2-4pph (paragraph 51). The acryl monomer is typically methylmethacrylate (paragraph 54). The molar ratio of acryl monomer to styrene monomer in the particle is 6:4 to 3:7. On a weight basis, this can be calculated to be 59/41 to 29/71. The CV of the particles is not reported.
Machida (paragraph 34) teaches that the CV of light diffusing particles are favorably 20-40%. Note that Machida similarly suggests his particles are made from acrylic and styrene copolymer (paragraph 39), 3-15µ in diameter (paragraph 33), used with polycarbonate (paragraph 44) in amounts of 0.5-2% (paragraph 43).
It would have been obvious to ensure JP2016170907’s particles have a CV of 20-40% for the expected benefits.


	The polycarbonate should have a molecular weight of 18,000-35,000 (paragraph 47).
	Claims 3-5 and 9-11 require certain properties. Given the proposed rejection results in the same composition of the same materials and amounts as applicant, inevitably the properties would result.
	The light diffuser may be in a planar state.


	Any arguments regarding unexpected results would be unconvincing. The scope of the particles in the claims is much broader than those used in the examples. For instance, the exemplified articles have a large amount of late added crosslinker. This lowers the amount of both the styrene and methylmethacrylate.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

This Office action has an attached requirement for information under 37 CFR 1.105.  A complete reply to this Office action must include a complete reply to the attached requirement for information.  The time period for reply to the attached requirement coincides with the time period for reply to this Office action.

/DAVID J BUTTNER/           Primary Examiner, Art Unit 1765                                                                                                                                                                                             	2/1/22